Citation Nr: 1147242	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizoid personality disorder.  

2. Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD), and alcohol use/dependence, secondary to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986; from January 1991 to October 1991; from January 1996 to May 1996; and from July 1999 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, wherein the RO determined that new and material evidence had not been submitted to reopen a previous denied claim for service connection for a schizoid personality disorder.  

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file and has been reviewed.  

At the time of his hearing, the Veteran expressly withdrew his claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left knee sprain.  Thus, that issue is no longer on appeal.  

By way of procedural history, the RO denied a claim of entitlement to service connection for schizotypal personality disorder, anxiety, and depression in September 2000.  The Veteran did not appeal that determination and it became final.  In June 2002, the Veteran requested to reopen his claim but was again denied service connection in an October 2002 rating decision.  The Veteran did not appeal that determination either and it became final.  In November 2008, the Veteran requested that his claim for service connection for "schizophrenic disorder" (i.e., schizotypal personality disorder) be reopened.  He also indicated that he wished to submit a new claim for entitlement to service connection for PTSD.  In May 2009, the RO denied the Veteran's claims for "schizophrenic disorder," because the evidence submitted was not new and material, and for PTSD.  Subsequently, the RO received additional medical evidence with respect to the Veteran's claims, and in October 2009, the RO again denied the claim for "schizotypal personality disorder with anxiety and depression." (Emphasis added).  The Veteran timely appealed this determination and the present appeal ensued.  

Here, the Board notes that the Veteran's service treatment records (STRs) show diagnoses of alcohol dependence, schizotypal personality disorder, and mixed personality disorder, as well as symptoms of depression and suicidal ideation.  Post-service treatment records contained in the claims file do not show treatment for PTSD, but do show diagnoses relating to other acquired psychiatric disorders such as major depressive disorder and anxiety (as well as continued treatment for schizotypal personality disorder and alcohol dependence).  In addition, at this August 2011 hearing before the undersigned, the Veteran explained that he believed he had components of depression and PTSD and that he had been diagnosed with PTSD by the VA.  It is briefly noted here that not all of the Veteran's treatment records (including SSA records) have been associated with the claims file; however, such additional records will be obtained upon remand as indicated below.  

Recent case law has indicated that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki 23 Vet. App. 1, 5-6 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases. Boggs v. Peake, 520 F. 3d. 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).  

Here, the Veteran was denied service connection for a personality disorder in September 2000 and October 2002 rating decisions.  It does not appear that the RO specifically considered whether the Veteran may have been entitled to service connection for major depressive disorder or anxiety (or PTSD), as no such diagnoses were contained in the record at that time.  Rather, service connection was denied as a matter of law under 38 C.F.R. § 3.303(c).  Thus, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depression, and PTSD, and alcohol use/dependence, secondary to an acquired psychiatric disorder, is a new claim rather than part of the previously denied claim for service connection for a personality disorder.  See Epharim v. Brown, 82 F.3d 399.  The Board additionally finds that this claim should specifically encompass PTSD, despite the RO's May 2009 denial of that claim.  This is especially so in light of (1) the holding in Clemons; (2) the missing SSA records; and (3) the fact that the Veteran submitted related "stressor" statements subsequent to the May 2009 rating decision and the RO expressly consider those statements in its March 2010 Statement of the Case when it continued to deny the clam for schizotypal personality with anxiety and depression.  

Thus, the psychiatric issues on appeal have been framed as (1) whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a schizotypal personality disorder; and (2) entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD, and alcohol use/dependence, secondary to an acquired psychiatric disorder. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD, and alcohol use/dependence, secondary to an acquired psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a September 2000 rating decision, the RO denied service connection for schizotypal personality disorder and so informed the Veteran in an October 2000 letter.  The Veteran did not timely appeal that determination.  

2. In July 2002, the Veteran attempted to reopen his claim, and in October 2002, the RO denied the claim.  The Veteran was so informed that same month, and he did not timely appeal.  That determination is final.  

3. The Veteran claims he currently has schizotypal personality disorder, just as he did in 1985. 


CONCLUSIONS OF LAW

1. The October 2002 decision that denied the Veteran's request to reopen his claim for service connection for a schizotypal personality disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. New and material evidence has not been submitted to reopen the claim of service connection for a personality disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303(c) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696   (2009). 

VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim. More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the Veteran was notified of the respective duties of the claimant and of VA prior to the adverse decision on appeal.  In November 2008 and in June 2009 the Veteran was correctly advised of the previous denial of service connection for his claimed schizoid personality disorder and the bases for the denial, as well as of the requirement that he submit new and material evidence showing that it was incurred in or caused by his active duty service, that the RO would assist him in obtaining additional information and evidence, and of the responsibilities on both his part and VA's in developing the claim. See Kent, supra. 

The Board also concludes that VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained the Veteran's service medical records, VA treatment records and private treatment records in conjunction with this claim. Statements of the Veteran have been associated with the record as well.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Board would further point out that, as the appeal is being denied on the basis of no new and material evidence, a further examination is not warranted. 38 C.F.R. § 3.159(c)(4)(iii). 

Lastly, the Board notes that the Veteran is allegedly in receipt of benefits from the Social Security Administration (SSA).  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  In this case, the Veteran's claim is essentially denied as a matter of law.  This is explained in detail below.  Accordingly, there is no reason to believe that the SSA records may give rise to pertinent information to conclude they are relevant to the Veteran's personality disorder claim. See also 38 C.F.R. § 3.303(c) (2011). 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Petition to Reopen Previously Denied Claim 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran originally filed a claim for service connection for anxiety, depression, and schizotypal personality disorder in June 2000.  In September 2000, the RO, noting that the Veteran had been diagnosed with a schizoid personality disorder in service, denied the Veteran's claim for service connection on the basis that personality disorders were not diseases for which service connection could be granted.  The Veteran did not appeal that determination and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

In June 2002, the Veteran attempted to reopen his claim.  In an October 2002 rating decision, the RO denied the claim for service connection for anxiety, depression, and schizotypal personality disorder, as new and material evidence had not been submitted.  The Veteran did not appeal that determination and it, too, became final.  See 38 U.S.C.A. § 7105

As a result of the finality of the October 2002 rating decision, a claim of service connection may now be considered on the merits only if new and material evidence has been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In this case, the evidence of record at the time of the October 2002 rating decision consisted of: the Veteran's service treatment records (STRs), including a February 1983 mental health consultation note diagnosing mixed personality disorder, an October 1985 mental health examination diagnosing alcohol dependence and schizotypal personality disorder, and a March 1986 psychiatric treatment note diagnosing schizotypal personality disorder; and VA treatment records dated from 1993 to 2002 showing continued treatment for alcohol dependence and personality disorder.  

Evidence received since the October 2002 rating decision includes statements from the Veteran, to include his August 2011 Travel Board hearing testimony, and VA treatment records dated from 2002 to the present.  The VA treatment records show continued treatment for alcohol dependence (mood disorder), anxiety, and depression.  The Veteran's testimony again indicated that he was diagnosed with schizotypal personality disorder in-service and that he experienced other psychiatric symptomatology such as suicidal ideation, depression, and anxiety.  He testified that he continues to suffer from related symptomatology to the present day.  

Although this new information sheds greater light on the Veteran's condition during service and thereafter, the salient point to be made is the same as was made in the prior rating decisions.  With respect to a claim of service connection for a personality disorder, or more specifically an application to reopen a previously denied claim, the rule regarding such problems as set forth in 38 C.F.R. § 3.303(c) controls.  Service connection may not be granted for a personality disorder.  There has been no indication that the Veteran has a personality disorder that was caused by some independent event in service, for instance, like an in-service head trauma.   

The record does not make clear whether the Veteran currently demonstrates signs of a schizoid personality.  Nevertheless, as to whether the Veteran is entitled to service connection for any personality disorder currently diagnosed, a personality disorder is not a disease or injury within the meaning of applicable legislation, and service-connected compensation benefits may not be paid for this disorder. Winn v. Brown, 8 Vet. App. 510, 516 (1996) (personality disorders are not considered to be disabilities for the purposes of service connection); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Accordingly, the Board finds that new and material evidence has not been presented.  The nature of the claim (personality disorder) dictates that the claim be denied as a matter of law.  This is so regardless of whether a personality disorder was first manifested in service. 38 C.F.R. § 3.303(c); cf. Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (holding that the presumption of soundness does not apply to congenital defects, because such defects were not diseases or injuries within the meaning of 38 U.S.C. §§ 1110 and 1111). 



ORDER

Entitlement to service connection for schizotypal personality disorder is denied.  


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and alcohol use/dependence, secondary to an acquired psychiatric disorder. 

As discussed at length above, the Veteran was treated for psychiatric symptomatology during active duty service in the 1980's.  Such symptoms were largely noted in conjunction with his treatment for a personality disorder.  In particular, the Veteran was noted to have problems controlling his temper; interpersonal conflicts; depression; suicidal ideation; increased alcohol consumption; and alcohol dependence. See February Mental Health Note, October 1985 Mental Health Examination, and March 1986 Psychiatric Treatment Note. In addition to schizotypal personality disorder, he was also diagnosed with continuous, chronic alcohol dependence during service.  

Following the Veteran's first period of active duty service, a National Guard enlistment examination, dated in May 1988, noted "no evidence of mental illness."  The contemporaneous report of medical history indicated that he had been treated for a mental condition in 1985 after his wife left him.  The physician noted that the Veteran saw a psychiatrist at that time and that the condition was "cured."  

Otherwise, the Veteran's post-service VA treatment records, dated from 2000 to the present, are replete with references to psychiatric treatment for major depression, anxiety, alcohol dependence, mood disorder, and multiple suicide attempts.  

Here, the Board briefly notes that the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  

However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

In any event, the record shows treatment for psychiatric symptoms in-service in 1984, 1985, and 1986; post-service treatment records show treatment for similar symptomatology, and diagnoses of major depression, as early as 2000 and up to the present day; finally, the Veteran has testified that he has experienced near-continuous symptoms, including depression and anxiety, since service.  

The Board notes that the Veteran has not yet been provided with a VA examination in order to address whether his acquired psychiatric disabilities, to include PTSD, are related to his active military service, or whether, for instance, the depressive/anxiety symptoms are solely attributable to the non-service connected personality disorder.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's acquired psychiatric disability/disabilities, including PTSD. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

In addition, it is noted throughout the claims file that the Veteran is in receipt of benefits from the Social Security Administration (SSA), however it is unclear what the nature of such benefits are.  Given that SSA records may contain information regarding the Veteran's psychiatric disability, the Board finds that VA owes a duty to attempt to acquire such records and associate them with the claims file. 

Lastly, the Veteran testified that he has received private psychiatric treatment Oneida Healthcare within the last year.  Those treatment records are not currently contained in the claims file and should be obtained upon remand.  


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate notice letter that the Board will be developing the issue of entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD), and alcohol use/dependence, secondary to an acquired psychiatric disorder, and advising him of VA's duties to notify and assist with regard to this issue. 

2. Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims folder.

3. The record contains VA clinical records through July 2011.  The Veteran's current records, to the date of adjudication should be obtained and associated with the claims folder.

4. Contact the Veteran and afford him the opportunity to provide the proper authorization so that the RO may attempt to obtain medical records from Oneida Healthcare in Oneida, New York.  Subsequently, and after securing the proper authorizations, make arrangements to obtain all the records of treatment or examination.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond. 

5. After the above development is accomplished, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability, to include depression, anxiety, and PTSD, if any.  The examiner is asked to opine as to the following:

(i) Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed acquired psychiatric disability, to include depression/anxiety/PTSD, is related to his service in the military? 

(ii) Is at least as likely as not (i.e., 50 percent or greater probability), that the depression and paranoid/suicidal ideations that the Veteran experienced in service was/were separately diagnosable disability(ies) at that time, or whether the anxiety and depression were merely symptoms of his diagnosed personality disorder?

(iii) Is it is at least as likely as not that the Veteran's alcohol dependence is proximately due to, the result of, or aggravated by any diagnosed acquired psychiatric disability, or is it otherwise attributable to the diagnosed personality disorder? 

(iv) If PTSD related to service is diagnosed, the examiner must indicate the specific stressor(s) deemed verified by VA, if any, which support this medical conclusion.  The examiner should also note the diagnostic criteria utilized to support the diagnosis under DSM-IV and should comment upon what specific symptoms are attributable to PTSD, as opposed to symptoms referable to any other psychiatric disability. 

(v) To assist in making these important determinations, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service. 

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion. 

6. Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the Veteran's claims of entitlement to service connection.  If any of the benefits sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


